Citation Nr: 0027229	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of both 
wrists.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1979 to August 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied service 
connection for arthritis of both wrists.  The veteran 
submitted a notice of disagreement in June 1998, and the RO 
issued a statement of the case in February 1999.  The veteran 
submitted a substantive appeal in April 1999.  A hearing 
scheduled in September 2000 was canceled when the veteran 
failed to report.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking a current arthritic disability of either wrist to an 
incident of service or to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for arthritis of both wrists 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

Service medical records are negative for manifestations of 
arthritis.
 
Service medical records reflect that the veteran fell from a 
second-story window in September 1981 and fractured the ulnar 
styloid of his left wrist, among other injuries.  For 
purposes of well-groundedness, the evidence of record is 
presumed true and tends to show an in-service injury of the 
veteran's left wrist.

The post-service medical records do not indicate the presence 
of polyarthralgia or of rheumatoid arthritis (questionable) 
until 1997, long after military service.  A VA consultation 
report reveals the presence of swollen hands and swollen 
wrists.  However, there is no medical evidence that links the 
veteran's current arthritic disability of both wrists, first 
found in 1997, to an incident of service, or more 
particularly, to the left wrist injury in September 1981.  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.

Nor is there competent medical evidence showing 
manifestations of arthritis of either wrist to a degree of 
10 percent within one year from the date of termination of 
active service.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Statements from the veteran are to the effect that his 
current arthritic disability of both wrists is due to his 
fall from a second-story window in service, but this lay 
evidence is not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, while the evidence shows a left wrist injury in 
service, there is no medical record reflecting the presence 
of any arthritic disability of either wrist thereafter, until 
15 years had passed.  Moreover, there is no competent 
(medical) evidence linking the veteran's current arthritic 
disability of both wrists, first found long after service, to 
an incident of service or to any other service-connected 
disability.  Under these circumstances, the veteran's claim 
for service connection for arthritis of both wrists is not 
plausible, and must be denied.   

The veteran is advised that he may reopen the claim for 
service connection for arthritis of both wrists at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking an arthritic 
disability of both wrists to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

The claim for service connection for arthritis of both wrists 
is denied as not well grounded.



REMAND

A March 1998 RO rating decision denied the veteran's claim 
for a total disability rating based on individual 
unemployability (TDIU).  In correspondence dated in June 
1998, the veteran disagreed with that determination, thereby 
placing this issue in appellate status.  38 C.F.R. §§ 20.200, 
20.201 (1999).  A review of the record does not show that 
this issue has been made the subject of a statement of the 
case, and it should be.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
may not address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200; Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran a 
statement of the case on the issue of 
entitlement to a total disability rating 
based on individual unemployability.  The 
veteran should be advised that he must 
submit a VA Form 9 or substantive appeal 
within 60 days in order to obtain 
appellate consideration of this issue.

If a timely substantive appeal is received with regard to the 
above issue, the case should be sent to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



